Brownson, P. J.,
concurring. — The Act of May 25, 1921, P. L. 1142, amends the Borough Code of May 14, 1915, P. L. 312, by adding (inter alia) to that portion thereof which authorizes and regulates the annexation to any borough, by ordinance, of “adjacent land situate in the same or any adjoining county,” the provision that “where lands are annexed to a borough of an adjoining county, such lands shall thereupon be held to be in the county in which said borough was incorporated, for all purposes pertaining to boroughs, schools (except the entering of tax and other liens), elections and the assessment and collection of taxes, but for all other purposes shall be considered to be in the county of its location as if the said annexation had not been made.” In so far as the introduction into this amendment of the word “elections” may have the effect of causing the statute to provide that returns of the votes cast for borough officers shall be made in the county wherein the annexing borough is located, and contests of such elections be carried on therein, the legislation may be valid, upon the ground that such a provision is germane to the subject of the regulation of boroughs, though we do not now determine this. And in view of the fact that under the School Code of May 11, 1911, P. L. 309, any annexation to a borough operates automatically to make the annexed territory a part of the school district composed of the borough, perhaps the statute may be valid, also, in so far as it makes this same provision respecting the election of school directors. But if the amendment should be construed as providing, and in so far as it may provide, that the inhabitants of the annexed territory shall participate in the election of judges, county officers and members of the legislature for the county of the annexing borough, it would seem to be unconstitutional, for the reason that no purpose to regulate the affairs of counties, or judicial, senatorial or legislative districts, is disclosed by the title of the act. The same remark may be made as to the attempt to regulate the assessment and collection of county taxes. It may also offend against the Consti*32tution in other respects; for example, section 15 of article v, prescribing by whom judges shall be elected. But it is unnecessary to pass upon the question of constitutionality at present, for the reason that, even if this legislation be in all respects valid, the action of the Borough of McDonald in subsequently annexing a portion of the territory of Allegheny County can in no possible view have the effect of repealing or altering the apportionment act passed by the legislature in obedience to constitutional mandate at its first session following the census of 1920. That statute, Act of May 10, 1921, P. L. 449, provides that the 46th Senatorial District shall consist of the Counties of Washington and Greene, with the lines and boundaries thereof which existed at the time of the completion of the census aforesaid. Not only does the Constitution imply that senatorial districts, once fixed, shall remain unchanged until the next decennial census, but (if this were otherwise) the language of the amendment above quoted would not be sufficient to manifest an intention that subsequently occurring changes in county lines shall in any way affect established senatorial districts.
At the hearing of the pending rule, no position antagonistic to these views was assumed by the counsel who are resisting the exclusion from the computation of the votes cast for Senator in the 5th Precinct of McDonald Borough, No argument or claim was made that, if it should appear that this precinct consists of a part of Allegheny County, annexed since the Act of May 25, 1921, to the Borough of McDonald, located in Washington County, such annexation would have the effect of making the annexed territory a part of the 46th District, and give to its inhabitants the right to participate in the election of a senator for that district. The only argument made was that the court, when computing the vote, has no right to know or inquire whether this precinct is outside of the senatorial district; that the fact that the return from this precinct purports upon its face (according to the printed form on which it is made out) to be a return of votes cast for Senator of the 46th District, and other officers, in the “5th Precinct of the Borough of McDonald, Washington County, Pennsylvania,” is conclusive, for present purposes, that the territory in question is a part of Washington County as incorporated by the Apportionment Act in the 46th District, and that while, if the court were sitting to hear a contested election case, it could inquire and determine whether this return comes from a precinct which is a part of the senatorial district, it has no jurisdiction or authority to do this when sitting for the purpose of computing the vote under section 13 of the Act of Jan. 30, 1874, P. L. 37, as finally amended by the Act of May 6, 1909, P. L. 425, but must close its ears to any allegation of the real facts and tabulate these votes as returned. I am unable to assent to this argument.
As is pointed out by Judge Pinletter in the case of Fourth Division, 26th Ward, 26 Dist. R. 1081, the court, when acting under the 13th section of the Act of 1874, and its amendments, is not a mere adding machine. While it may not review the conduct of the election as would be done in the hearing of a contested election (e. g., it may not inquire whether the election officers were right in deciding that a certain person did or did not possess the constitutional qualifications of an elector), yet it is by the act explicitly empowered to hold an inquiry and receive evidence for the purpose of determining whether the return made is a “just return,” and correcting any “palpable fraud or mistake” therein. Can there be anything which more fully answers the description of a palpable mistake than the inclusion in a return sent to the court of votes for Senator of the 46th District cast by inhabitants of territory that is incontrovertibly not a part of that district?
*33It is contended, as already stated, that the court, when sitting to compute the vote, has no right to know, from anything outside of the return itself, that the election precinct from which it comes is outside of the senatorial district; that the return is not only prima fade but conclusive evidence that the votes in question were cast within that district. As I read section 13, above cited, it contemplates and intends that the court shall know, or ascertain, of what election precints the county or territory, the vote of which it is to compute, is composed. The statute explicitly provides, in case the court finds that the returns from any election districts are missing, for the taking of appropriate proceedings in relation thereto. To carry out this part of the act, the court must know what are the election districts whose vote is to be computed, and I think it has jurisdiction, if there be among the returns one which ought not to be there, to ascertain and declare this fact, just as it would have to declare that a return which ought to be in its hands is missing; and that even if the return now in question had on its face explicitly stated that the precinct is located within the 46th Senatorial District (which, by the way, this return does not), the court would have jurisdiction, by the express provisions of the act, to ascertain whether this was a palpable fraud or mistake.
Of the fact that this precinct is not within the 46th District as established by law, the court could probably take judicial notice. The act provides that the court shall sit as a court, in open session, for the purpose of computing the returns. It has been said that a court can take judicial notice of whether a particular township is or is not located within the county in which the court is sitting: Com. v. Kaiser, 184 Pa. 493. However, the disposition of this rule does not turn upon the point of the right of the court to take judicial notice of such a fact as something supposed to be known to it without proof.
Down until the time when the pending rule was heard before a full bench, the court, sitting for the purpose of computing the vote of this election, was held by my colleague, Judge Cummins, who had been assigned to act for this purpose. On looking into the record and inquiring into the proceedings which were had, I learn that on Nov. 13th, within three days (excluding Sunday, the 12th) after the returns were presented to the court, there was presented a complaint of an elector of the 46th Senatorial District, specifically bringing to the attention of the court the fact that the 5th Precinct of McDonald Borough is not a part of the senatorial district, and that the court made inquiry into the facts, and had before it as evidence thereof records of the Court of Quarter Sessions of this county, which, upon inspection, showed that the Borough of McDonald, in Washington County, by an ordinance approved July 5, 1921, annexed to it a section of Allegheny County, and that on May 22, 1922, the Quarter Sessions, in an order rearranging the election districts of McDonald Borough, decreed that the Allegheny County territory so annexed to it should constitute the 5th Election District. It thus appeared, not as a matter of judicial notice merely, but by actual evidence, that the 5th Election District or Precinct of McDonald Borough was territory included at the time of the completion of the census of 1920, not in Washington County, but in Allegheny County, and, hence, is not a part of the 46th Senatorial District as established by the Act of May 10, 1921, P. L. 449.
On Nov. 13th Judge Cummins made a decree, reciting a finding of fact that the votes in question were cast outside of the senatorial district, and a conclusion of law that they were void, and the return thereof to the court a palpable mistake, and ordering that they be not included in the computation of the senatorial vote. But, desiring to give to the senatorial candidates an opportunity to be heard, he, on Nov. 14th, directed the issue of the now pending *34rule, which calls upon them to show cause why said votes should not so be excluded. I think the rule should be made absolute, because the facts shown by the records of the Quarter Sessions fully justify a decree such as that made on Nov. 13th. These facts show that the certification to the court of the votes in question was a palpable mistake. The circumstance that this was brought about by the error of the county commissioners in sending out to this precinct ballots with the names of candidates for Senator in the 46th District printed thereon, and that the election officers may be said to have followed their implied instructions, does not prevent the inclusion in the return of votes for such Senator from being a palpable mistake therein. The officers of a precinct located outside of this senatorial district had no jurisdiction to meddle with the election of a Senator therein, and the county commissioners could not confer such jurisdiction upon them. The votes cast in that precinct for such Senator were absolutely void, and the return thereof by the election officers was equally void.
I concur in the conclusion of my colleague that these votes should not, contrary to what has been shown to and is known by the court to be the real truth of the matter, be certified- as being among the votes cast in the.46th Senatorial District.
McIlvaine, retired Judge:
To the Hon. Erwin Cummins, Judge of the Court of Common Pleas:
In compliance with your request that I advise you of my opinion as to the right of residents within the limits of the 5th Election Precinct of the Borough of McDonald to vote for candidates for State Senator in the 46th Senatorial District, which consists of Washington and Greene Counties, I herewith submit for your consideration the following facts:
1. The ordinance of the Borough of McDonald, which is filed to No. 315, August Term, 1921, of the Court of Quarter Sessions of this county, shows that the addition to the borough thereby made was of land situated in North Fayette Township, Allegheny County, Pennsylvania.
And the record of said court to No. 337, February Term, 1922, expressly provides that the 5th Election Precinct, so enlarged by said ordinance, shall consist of the part of the borough which was added from North Fayette Township, Allegheny County, Pennsylvania.
2. The only authority for enlarging the borough, as provided in said ordinance, is the Act of Assembly approved May 25, 1921, P. L. 1143, which is entitled “An act to amend a section of the General Borough Act of 1915,” and which does not, for State and county purposes, permit the change of county lines.
3. The Senatorial Apportionment Act, approved May 10, 1921, P. L. 449, expressly provides that county lines as they existed when the United States census of 1920 was completed shall be the boundaries of senatorial districts, and the borough ordinance enacted late in the year 1921 could not change the provision of the Senatorial Apportionment Act.
4. The residents and electors within the territorial limits of the 5th Election Precinct of the Borough of McDonald (except for purposes pertaining to the borough or its school district) should vote in North Fayette Township, Allegheny County, where they voted before said ordinance was enacted, and I am clearly of the opinion that the return of the election board of the 5th Election Precinct of the Borough of McDonald, so far as votes returned for senatorial candidates are concerned, was a nullity, or, in the language of the Act of 1909, providing for the tabulation and computation of election returns at general *35elections, was a “palpable mistake,” and that your order of Nov. 13, 1922, so holding, was properly made.
5. To construe the Act of May 25, 1921, P. L. 1143, in any other way than as only amending a section of the General Borough Law would make it unconstitutional. And I may suggest that at the time I, as President Judge, with my colleague, Judge Brownson, allowed the ordinance to be filed to No. 315, August Term, 1921, I expressed to the solicitor of the borough my doubts as to the constitutionality of the act.
In dismissing exceptions, the court entered the following

Decree.

And now, Dec. 4, 1922, this rule came 'on to be heard by the court in banc at the time and place named in the order granting said rule, and said James Barnett and George B. Sprowls and their respective counsel having been heard, and, after due consideration, it is ordered, adjudged and decreed as follows, to wit:
1. That the territory comprising and included in the territorial limits of the 5th Election Precinct of the Borough of McDonald — the other four election precincts of which are in Washington County, Pennsylvania — is not included in the 46th Senatorial District of Pennsylvania, which consists of and only includes Washington and Green Counties as they existed when the United States census .of 1920 was completed.
2. That the rule herein granted is made absolute, and in computing and certifying the election returns of Washington County for the office of State Senator for the 46th Senatorial District of Pennsylvania, the votes cast in the 5th Election Precinct of the Borough of McDonald, which is not within the boundaries of said senatorial district, and in which seven votes were cast for James E. Barnett, Republican, and one vote for James E. Barnett, Prohibitionist, and nine votes for George B. Sprowls, Democrat, should be omitted, and that such omission, in “the judgment of the court, is necessary to a just return.”
3. That the ruling of Cummins, J., made in writing on Nov. 13, 1922, and herein filed, is by the court in banc affirmed.
4. That this decree be filed and made part of the proceedings wherein the returns of the general election held Nov. 7, 1922, were tabulated and computed by the Court of Common Pleas, Cummins, J., presiding, and his sworn assistants, being J. R. Irwin Knox, David I. McAlister, Virginia Waltz and Elizabeth I. Naser. From Harry D. Hamilton, Washington, Pa.